DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Denenburg et al (IL 245800, effectively published on 2016/08/30 as per cover page of the patent obtained from Israeli patent office, hereinafter 'Denenburg') in view of Denenburg (US 20140020793 A1, hereinafter ‘Denenburg’793’), and further  in view of Schock (US 6830559 A)
Regarding Claim 1, Denenburg discloses a dual vial adapter assemblage (figures 6-9, dual vial adapter assemblage 300) for use with a drug vial (figure 9, drug vial 20) and a liquid vial (figure 9, liquid vial 30), the drug vial having a drug vial bottle (bottle of drug vial 20) and a drug vial stopper (figure 9, stopper 24) sealing the drug vial bottle, the drug vial containing a medicament (page 5 lines 19-21 "The drug vial 20 contains a medicament 27"), the liquid vial having a liquid vial bottle (figure 8, bottle of liquid vial 30) and a liquid vial stopper (figure 9, stopper 34) sealing the liquid vial bottle, the liquid vial containing liquid contents (page 5 lines 24-25, “The liquid vial 30 includes liquid contents 37)  for mixing with or reconstituting the medicament in the drug vial to form a liquid drug therein, the dual vial adapter assemblage having a longitudinal dual vial adapter assemblage centerline (figure 9, line A) and comprising:
(a) a first vented female vial adapter (figure 9,  a first vial adapter 310) for telescopic mounting on the drug vial, the first vented female vial adapter having a longitudinal first vented female vial adapter centerline (figure 8, longitudinal first vial adapter centerline 311) and including: 
i) a transverse first vented female vial adapter top wall (figure 8, first vial adapter top wall 312) with an upright first vented female vial adapter female connector (figure 8, upright female Luer connector 313) and at least one first vented female vial adapter top wall vent (figure 8, bores 319) radial outward from said upright first vented female vial adapter female connector relative to said longitudinal first vented female vial adapter centerline (referring figure 8, bore forms on top wall 312 and extend outward along with the centerline 311), 
ii) a first vented female vial adapter skirt (figure 8, first vial adapter skirt 314) for telescopic mounting on the drug vial, and 
iii) a first dual lumen vial stopper puncturing cannula (figure 8, dual lumen vial stopper puncturing cannula 316) for puncturing the drug vial stopper on said telescopic mounting said first vented female vial adapter on the drug vial (page 8 lines 15-17 "a dual lumen vial stopper puncturing cannula 316 for puncturing a vial stopper on telescopic mounting the first vial adapter 310 on a vial"), said first dual lumen vial stopper puncturing member including a first liquid lumen (figure 8, liquid lumen 317) in flow communication with said upright first vented female vial adapter female connector (page 8 lines 18-19 "a liquid lumen 317 in flow communication with the female Luer connector 313") and a first air lumen (page 8 lines 19-20 “a vented air lumen 318 with throughgoing bores 319 formed in the first vial adapter top wall 312.”) in flow communication with said at least one first vented female vial adapter top wall vent; 
(b) a second vented female vial adapter (figure 8, The second vial adapter 320) for telescopic mounting on the liquid vial, the second vented female vial adapter having a longitudinal second vented female vial adapter centerline (figure 8, longitudinal second vial adapter centerline 321) and including: 
i) a transverse second vented female vial adapter top wall (figure 8, second vial adapter top wall 322) with an upright second vented female vial adapter female connector (figure 8, female Luer connector 323) and at least one second vented female vial adapter top wall vent (figure 8, bores 329) radial outward from said upright second vented female vial adapter female connector relative to said longitudinal second vented female vial adapter centerline (referring figure 8, bore forms on top wall 312 and extend outward along with centerline 311), 
ii) a second vented female vial adapter skirt (figure 8, second vial adapter skirt 324) for telescopic mounting on the liquid vial, and 
iii) a second dual lumen vial stopper puncturing cannula (figure 8, dual lumen vial stopper puncturing cannula 326) for puncturing the liquid vial stopper on said telescopic mounting said second vented female vial adapter on the liquid vial (col 8 lines 29-30 "dual lumen vial stopper puncturing cannula 326 for puncturing a vial stopper on telescopic mounting the second vial adapter 320 on a vial"), said second dual lumen vial stopper puncturing member including a second liquid lumen (figure 8, liquid lumen 327) in flow communication with said upright second vented female vial adapter female connector (page 8 line 31 "a liquid lumen 327 in flow communication with the female Luer connector 323") and a second air lumen (page 9 lines 1-2, “vented air lumen 328 with throughgoing bores 329 formed in the second vial adapter top wall 322”) in flow communication with said at least one second vented female vial adapter top wall vent ; and 
(c) a tubular liquid transfer coupler (figure 8, The dual ended liquid transfer coupler 330) having a longitudinal liquid transfer coupler centerline (figure 9, centerline A) and including a first liquid transfer coupler end (examiner's annotated figure 8, first end) for coupling to said first vented female vial adapter and a second liquid transfer coupler end (examiner's annotated figure 8, second end) for coupling to said second vented female vial adapter for establishing a dual sealed lumen arrangement between said first vented female vial adapter and said second vented female vial adapter (page 8 lines 6-9 " The dual ended liquid transfer coupler 330 includes dual opposite male Luer lock connectors 331 and 332 for corresponding sealing engagement with the female Luer connector 313 and the female Luer connector 323 in the set-up position of the dual vial adapter assemblage 300. ")
said liquid transfer coupler including a longitudinal air lumen wall (examiner's annotated figure 8, lumen wall)
said air lumen wall including a first male connector (examiner’s annotated figure 8, first male connector) for sealing insertion in said upright first vented female vial adapter female connector (referring figure 8, the lumen wall establishes sealing insertion connection with female connector 313) and an opposite directed second male connector (examiner’s annotated figure 8, second male connector) for sealing insertion in said upright second vented female vial adapter female connector (referring figure 8, the lumen wall establishes a sealing insertion connection with  female connector  323) for establishing a central sealed liquid lumen between said first vented female vial adapter female connector and said second vented female vial adapter female connector.
	the dual vial adapter assemblage being such that, in use, telescopic mounting the first vented female vial adapter on the drug vial and the second vented female vial adapter on the liquid vial and placing the liquid vial above the drug vial enables gravitational flow of liquid contents from the liquid vial to the drug vial through said central sealed liquid lumen for forming liquid drug therein (page 9 line 15, “gravitational flow of liquid contents from the liquid vial 30 to the drug vial 20 through the liquid lumen 327”) and subsequent detaching of said first vented female vial adapter from said liquid transfer coupler enables attachment of a needleless syringe to said upright first vented female vial adapter female connector for aspiration of liquid contents therefrom (page 9 lines 22-25 " The use of dual vial adapter assemblage 300 is similar to the dual vial adapter assemblage 100 except the dual ended liquid transfer coupler 330 is unscrewed from the first vial adapter 310 ready for attachment of the needleless
syringe 10 for aspiration of some liquid drug from the drug vial 20").
	Denenburg does not disclose said liquid transfer coupler including a longitudinal air lumen wall for establishing a sealed air lumen of said dual sealed lumen arrangement between said at least one first vented female vial adapter top wall vent and said at least one second vented female vial adapter top wall vent.
said sealed air lumen being radial outward from said central sealed liquid lumen with respect to said longitudinal liquid transfer coupler centerline, and
the drug vial adapter assemblage being such that, in use, venting of air displaced from the drug vial to the liquid vial through said sealed air lumen.
In the same filed of endeavor, Denenburg’793 teaches liquid drug transfer assembly (figure 12, 100c) comprises a liquid transfer coupler (figure 12, liquid drug transfer device 180) including a longitudinal air lumen wall (wall of air transfer lumen 158 as shown in figure 13) for establishing a sealed air lumen of said dual sealed lumen arrangement between at least one first vented female vial adapter top wall vent (figure 14, drug vial adapter port 124) and said at least one second vented female vial adapter top wall vent (figure 14, tubular member 174, referring figure 14 and 15f, ports 124 and 174 couples to the  air transfer lumen 148, and the air is exchanged through the ports and air transfer lumen 158, therefore ports provide venting means), and in use, venting of air displaced from the drug vial to the liquid vial through said sealed air lumen ([0062] “an air transfer lumen 158 for air transfer from the drug vial 20 to the liquid vial 30”)
Denenburg’793 provides the air transfer lumen establishes a sealed air lumen between ports, and transfers air from drug vial 20 to the liquid vial 30 in order to simultaneously transfer air from the drug vial to the liquid vial for pressure equalization ([0005]), which could provide many benefits, such as smooth and sterile fluid transfer between vials from the air-tight sealing engagement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device Denenburg to incorporate the teachings of Denenburg’793 and provides the air lumen for establishing a sealed air lumen of said dual sealed lumen arrangement between the first and second vented female vial adapter top wall vents in order to facilitate simultaneous air transfer between vials for pressure equalization purpose. 
The device of Denenburg, as modified Denenburg’793, is still silent as to the sealed air lumen being radial outward from said central sealed liquid lumen with respect to said longitudinal liquid transfer coupler centerline.
	Schock teaches a ballon catheter assembly relatively pertinent to problem posed by Applicant of providing air transfer lumen comprises air lumen (figure 1A, gas passageway lumen 3) being radial outward from a central sealed liquid lumen (figure 1A, lumen 5, col 3 lines 39-40 “central lumen 5 may be used to infuse liquids”) with respect to longitudinal liquid transfer coupler centerline (referring figure 1a, the air lumen 3 being radial outward from a center of lumen 5).
	Schock provides the gas passageway lumen being radial outward from the central lumen in order to maximizes the cross sectional area of the gas flow passage way (col 4 lines 12-15) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual lumen of Denenburg, as modified by Denenburg’793, to incorporate the teachings of Schock and provides the air lumen being radially outward from the central sealed lumen in order to increase the cross sectional area of annular space between the central sealed liquid lumen and the sealed air lumen being radial outward from the liquid lumen while maintaining the diameter of the air lumen as small as possible.

    PNG
    media_image1.png
    856
    647
    media_image1.png
    Greyscale

Regarding Claim 3, Denenburg, as modified by Denenburg’793 and Schock, teaches the assemblage according to Claim 1.
Denenburg does not disclose the sealed air lumen surrounds said central sealed liquid lumen.
Schock teaches said sealed air lumen (figure 1A, gas passageway lumen 3) surrounds said centralliquid lumen (figure 1A, lumen 5, col 3 lines 39-40 “central lumen 5 may be used to infuse liquids”)
Schock provides the gas passageway lumen surrounds the central lumen in order to maximizes the cross sectional area of the gas flow passage way (col 4 lines 12-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual lumen of Denenburg, as modified by Denenburg’793, to incorporate the teachings of Schock and provides the air lumen being radially outward from the central sealed lumen in order to increase the cross sectional area of annular space between the central sealed liquid lumen and the sealed air lumen while maintaining the diameter of the air lumen as small as possible.
Regarding Claim 4, Denenburg, as modified by Denenburg’793 and Schock, teaches the assemblage according to Claim 1.
Denenburg further discloses said liquid transfer coupler (figure 7, 330) includes an external wall (examiner’s annotated figure 8, external wall) mounted on said air lumen wall for assisting handling the assemblage.
Regarding Claim 5, Denenburg, as modified by Denenburg’793 and Schock, teaches the assemblage according to Claim 1.
Denenburg further discloses said air lumen wall engages said first vented female vial adapter top wall at said first liquid transfer coupler end and said second vented female vial adapter top wall at said second liquid transfer coupler end (referring figure 8, air lumen wall 332 engages female connector ends 332 331)
Regarding Claim 6, Denenburg, as modified by Denenburg’793 and Schock, teaches the assemblage according to Claim 1.
Denenburg further discloses said air lumen wall includes an internal first screw thread (figure 8, male luer lock connectors 331) engaging said first vented female vial adapter female connector (figure 8, female luer connector 323) and an internal second screw thread (figure 8, male luer lock connector 332) for engaging said second vented female vial adapter female connector (figure 8, female luer connector 313).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Denenburg, in view of Denenburg’793 and Schock, and in further view of Davis et al (US 20170319438 A1, hereinafter ‘Davis’)
Regarding Claim 2, Denenburg, as modified by Denenburg’793 and Schock, teaches the assemblage according to Claim 1.
Denenburg does not disclose said first vented female vial adapter top wall includes i) an interior surround radial outward with respect to said at least one first vented female vial adapter top wall vent relative to said longitudinal first vented female vial adapter centerline and surrounding said upright first vented female vial adapter female connector and ii) an exterior surround surrounding said interior surround, 
said second vented female vial adapter top wall includes i) an interior surround radial outward with respect to said at least one second vented female vial adapter top wall vent relative to said longitudinal second vented female vial adapter centerline and surrounding said upright second vented female vial adapter female connector and ii) an exterior surround surrounding said interior surround, and 
said air lumen wall is sealingly inserted between said first vented female vial adapter top wall's interior surround and exterior surround at said first liquid transfer coupler end and said second vented female vial adapter top wall's interior surround and exterior surround at said second liquid transfer coupler end.
Davis teaches medical coupling (figures 42A-C 1800) relatively pertinent to the problem posed by Applicant of providing a hollow lumen coupling comprises i) an interior surround (figure 42b, coupling member 1802) radial outward with respect to said at least one first vented female vial adapter top wall vent relative said longitudinal first vented female vial adapter centerline (figure 42B, center line X) and surrounding said upright first vented female vial adapter connector (coupling member 1802 would surround male end of syringe as shown figures 10-11) II) an exterior surround (figure 42b, outer barrel 1860) surrounding said interior surround
said second vented female vial adapter top wall (second vented female adapter top wall of  Denenburg) includes i) an interior surround radial outward (figure 42b, coupling member 1802, second vented female vial adapter top wall as claimed comprises equivalent components as the first vented female vial adapter top wall, therefore it would have been obvious the components of second vented female vial adapter top wall are modified in view of Davis) with respect to said at least one first vented female vial adapter top wall vent (top wall vent of Denenburg) relative to said longitudinal first vented female vial adapter centerline (figure 42B, center line X) and surrounding said upright first vented female vial adapter female connector (coupling member 1802 would surround male end of syringe as shown figures 10-11) and ii) an exterior surround (figure 42b, outer barrel 1860) surrounding said interior surround,
said air lumen wall (air lumen wall of modified Denenburg as set forth in claim 1) is sealingly inserted between said first vented female vial adapter top wall’s interior surround and exterior surround at said first liquid transfer coupler end and said second vented female vial adapter top wall’s interior surround and exterior surround at said second liquid transfer coupler end coupling member and outer barrel (modified first and second vented female vial adapter top walls would have the interior surround and an exterior surround as taught by Davis, and the air lumen would be sealingly inserted between the interior surround and exterior surround).
Davis provides the coupling member radial outward relative to center line X which surrounds the male end of syringe and outer barrel surround the coupling member in order to enable more accurate control of fluid delivery ([0007]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second vented female vial adapter top wall of Denenburg, as modified by Denenburg’793 and Schock, and provides the interior surround radial outward with respect to the vented female top wall vent relative to the longitudinal adapter centerline and exterior surround on the interior surround and the air lumen wall is sealingly inserted between the interior surround and exterior surround in order to accurate control of fluid between vials and further control of mixed medication to syringe.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogle (US-3882909-A) teaches a fluid transfer device comprises an air vent conduit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H./               Examiner, Art Unit 3781                                                                                                                                                                                         /KAI H WENG/Examiner, Art Unit 3781